Citation Nr: 1014157	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a seizure disorder.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to 
August 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to indicate the 
Veteran is currently diagnosed with a chronic seizure 
disorder.


CONCLUSION OF LAW

A chronic seizure disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2007.  The 
RO's March 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The March 2007 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
chronic seizure disorder.  As he is not competent to provide 
evidence of a diagnosis, the record is silent for a current 
seizure disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains he suffers from a chronic seizure 
disorder that is etiologically related to his active service.

Initially, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with a seizure disorder, or 
any other disability resulting in seizures.  The Veteran has 
provided no competent medical evidence indicating he 
currently suffers from such a disability.  The Board 
acknowledges a June 2006 statement from the Veteran's 
treating psychiatrist indicating he had been hospitalized and 
treated, in part, for a seizure disorder.  However, upon 
review of the records in question, including those related to 
the specific hospital admission referred to in the June 2006 
statement, these records include a prior history of seizures 
as related by the Veteran, but no objective diagnosis of a 
seizure disorder.  In fact, a January 2007 
electroencephalogram (EEG) found no evidence of focal or 
epileptiform abnormalities.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a seizure disorder.  The Veteran 
has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such a disorder, 
and all evidence included in the record weighs against 
granting the Veteran's claim of service connection for a 
seizure disorder.


ORDER

Service connection for a seizure disorder is denied.


REMAND

The Veteran has identified a non-combat stressor in support 
of his claim for service connection for PTSD.  Specifically, 
he claims that, on March 1, 1975, he returned from a weekend 
pass to discover there had been a fire in his barracks in 
which only his room was burned; he contends this was a hate 
crime.  In light of the Veteran's contention the March 1975 
fire was a hate crime, the Board finds that the Veteran's 
claimed PTSD stressor is based on a personal assault.  
According to 38 C.F.R. § 3.304(f)(3) (2009), VA will not deny 
a PTSD claim that is based upon an in-service personal 
assault without first advising the Veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and then allowing him the opportunity to furnish 
this type of evidence or to advise VA of the potential 
sources of such evidence.  In the present case, the Veteran 
was never provided any notice regarding the "other types of 
evidence" that might help verify his claimed physical assault 
stressor.  In light of this notification error, this appeal 
must be remanded to provide such notice to the Veteran.

With respect to the Veteran's claimed personal assault 
stressor, the Board notes that these "other types of 
evidence" may corroborate his account of the stressor 
incident.  Examples of such evidence (as applicable to the 
particulars of the alleged assault) include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is also one type of relevant evidence 
that may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
occurrence of the stressor include, but are not limited to: a 
request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault.

Furthermore, the Board observes an October 2007 VA treatment 
records notes the Veteran suffers from "PTSD (military)".  
However, there is no indication in the October 2007 record of 
the basis for the Veteran's PTSD diagnosis.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of 
the October 2007 VA treatment record that suggests the 
Veteran suffers from military-related PTSD, on remand, the 
Veteran should be provided a VA examination.

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his claim for service connection for PTSD, and 
therefore, the TDIU claim is inextricably intertwined with 
the service connection claim.  The United States Court of 
Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU 
claim is "inextricably intertwined" with the service 
connection claim, the TDIU claim must also be remanded to the 
AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a letter which details 
the potential sources of evidence that 
might help to verify his claimed 
personal assault stressor.  See 38 
C.F.R. § 3.304(f)(3) (2009).  The 
Veteran should be allowed a sufficient 
period of time to respond and submit 
evidence in support of his claim.

2.	Obtain any VA treatment records for the 
period from December 31, 2007, to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.	Following the above, schedule the 
Veteran for a VA psychiatric 
examination.  The purpose of this 
examination is to determine the 
existence and etiology of the Veteran's 
PTSD or other psychiatric disorder.  
The claims folder, including a copy of 
this REMAND, must also be provided to 
the examiner for review, and the 
examination report should reflect such 
a review was accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.  The examiner 
is requested to address the following:

a.	Initially, the examiner must 
determine whether the Veteran 
currently suffers from PTSD.  If 
the Veteran is found to suffer 
from PTSD, the examiner should 
identify the stressors serving as 
the basis for the diagnosis.  The 
examiner should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses 
and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must 
explain whether and how each of 
the diagnostic criteria is or is 
not satisfied.  

b.	If any other psychiatric disorder 
is diagnosed, the examiner should 
provide an opinion as to whether 
any such psychiatric disorder is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to 
the Veteran's active service.

A detailed rationale should be 
provided for all opinions.

4.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


